EXHIBIT 21 SUBSIDIARIES OF REGISTRANT Name State of Formation and Organization Trade Name S And A Commercial Associates Limited Partnership Maryland None Pierre Towers, LLC * New Jersey Pierre Towers Damascus Centre, LLC New Jersey Damascus Center Damascus Second, LLC Maryland None Westwood Hills, LLC New Jersey Westwood Hills Wayne PSC, LLC New Jersey Preakness S/C Grande Rotunda, LLC New Jersey The Rotunda WestFREIT Corp Maryland Westridge Square WestFredic LLC Maryland None * Owned 100% by S And A Commercial Associates
